DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 13 recites the limitation "the payment confirmation.” There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

*Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).*
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claims 11: Ineligible.
The broadest reasonable interpretation of the claim encompasses a computer system (e.g., hardware such as processor and memory) that determines if a transaction is properly accepted or rejected. The system is directed to a machine, which is a statutory category of invention (Step 1: YES).
The claim is analyzed to determine whether it is directed to a judicial exception. The claim recites the limitations of receiving a payment request identifying a sales transaction between a merchant and a customer, the payment request indicating a purchase amount owed by the customer to the merchant and carrying a set of instructions; activating a card reader based at least in part on the received set of instructions; receiving customer authorization for electronic payment of the purchase amount; instructing the card reader to process a credit card for the purchase amount based on receiving the customer authorization; and receiving confirmation of payment of the purchase amount from the card reader.  These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer components.  That is, other than reciting touch-sensitive display, transceiver, processor, memory, and mobile computing device, nothing in the claim precludes the limitations from practically being performed in the human mind or by organizing human activity.  For example, but for the “classical computer” language, the encompasses the user transmitting information, receiving information, and analyzing the information based on attributes.  These limitations are mental processes or organizing human activities (Step 2A1-Yes).
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a computer to perform the steps. The touch-sensitive display, transceiver, processor, memory, and mobile computing device (computer) in the steps are recited at a high level of generality. These generic limitations are no more than mere instructions to apply the exception using generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
The analysis above applies to all statutory categories of the invention including claims 1.
Claim 2 recites the method of claim 1, wherein the payment request is received from a payment processing system associated with the merchant.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 3 recites the method of claim 2, further comprising: sending the payment confirmation to the payment processing system.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 4 recites the method of claim 1, further comprising: prompting the customer to insert the credit card into the card reader by presenting an alert or notification on a touch-sensitive display of the mobile computing device.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 5 recites the method of claim 1, wherein the set of instructions is carried in a push notification configured to launch a mobile payment application residing on the mobile computing device.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 6 recites the method of claim 5, wherein activating the card reader comprises: executing the mobile payment application using one or more processors of the mobile computing device; and 28INTU2011721U2 transmitting an activation signal and the payment amount to the card reader using one or more transceivers of the mobile computing device.  These limitations are also part of the abstract idea identified in claim 1, and the additional elements of processor are as addressed in the Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.
Claim 7 recites the method of claim 1, wherein receiving the customer authorization comprises: presenting, on a touch-sensitive display of the mobile computing device, a notification of the purchase amount to the customer; and receiving, via the touch-sensitive display, customer input indicating acceptance of the purchase amount.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 8 recites the method of claim 7, wherein the notification includes one or more of a selectable icon to accept the purchase amount, a selectable icon to decline the purchase amount, or a selectable icon to edit the purchase amount.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 9 recites the method of claim 8, further comprising: instructing the card reader to not process the credit card based on a customer selection or interaction with the selectable icon to decline the purchase amount.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 10 recites the method of claim 8, further comprising: instructing the card reader to modify the purchase amount based on a customer selection or interaction with the selectable icon to edit the purchase amount.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 12 recites the mobile computing device of claim 11, wherein the payment request is received from a payment processing system associated with the merchant.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 13 recites the mobile computing device of claim 12, wherein execution of the instructions further causes the mobile computing device to: send the payment confirmation to the payment processing system using the one or more transceivers.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 14 recites the mobile computing device of claim 11, wherein execution of the instructions further causes the mobile computing device to: prompt the customer to insert the credit card into the card reader by presenting an alert or notification on a touch-sensitive display of the mobile computing device.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 15 recites the mobile computing device of claim 11, wherein the set of instructions is carried in a push notification configured to launch a mobile payment application residing on the mobile computing device.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 16 recites the mobile computing device of claim 15, wherein execution of the instructions for activating the card reader further causes the mobile computing device to: execute the mobile payment application using the one or more processors; and transmit an activation signal and the payment amount to the card reader using the one or more transceivers.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 17 recites the mobile computing device of claim I1, wherein execution of the instructions for receiving the customer authorization further causes the mobile computing device to: present, on the touch-sensitive display, a notification of the purchase amount to the customer; and receive, via the touch-sensitive display, customer input indicating acceptance of the purchase amount.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 18 recites the mobile computing device of claim 17, wherein the notification includes one or more of a selectable icon to accept the purchase amount, a selectable icon to decline the purchase amount, or a selectable icon to edit the purchase amount.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 19 recites the mobile computing device of claim 18, wherein execution of the instructions further causes the mobile computing device to: instruct the card reader to not process the credit card based on a customer selection or interaction with the selectable icon to decline the purchase amount.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 20 recites the mobile computing device of claim 18, wherein execution of the instructions further causes the mobile computing device to: instruct the card reader to modify the purchase amount based on a customer selection or interaction with the selectable icon to edit the purchase amount.  This limitation is also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 4, 11, 12, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldfarb (US 20140372320).
Regarding claim 1 and 11, Goldfarb discloses a method of processing transactions performed by one or more processors of a mobile computing device, the method comprising: 
receiving a payment request identifying a sales transaction between a merchant and a customer (Fig. 1, Sales request between 102 and 104, via 110 and 114; both are transceivers), the payment request indicating a purchase amount owed by the customer to the merchant and carrying a set of instructions (116 carry instructions; Carrying a payment request between 116; Para. 45, payment and sales transactions); 
activating a card reader based at least in part on the received set of instructions (Para. 6, card reader; Para. 16; Activation Para. 45; Card reader 110); 
receiving customer authorization for electronic payment of the purchase amount (Para. 19, Customer authorization); 
instructing the card reader to process a credit card for the purchase amount based on receiving the customer authorization (Para. 49-51, describing payment process when user is verified); 
and receiving confirmation of payment of the purchase amount from the card reader (Para. 48, payment confirmation; Para. 31; Para. 48, payment confirmation).
Goldfarb also disclose a touch-sensitive display (110 is touch-sensitive; Fig. 4-6), transceivers (110 and 114), and memory instructions.
Regarding claims 2 and 12, Goldfarb discloses where the payment request is received from a payment processing system associated with the merchant (118 is associated with merchant 104; Also, broadest reasonable interpretation of payment provider 130 is that it is associated with merchant 104 from 130 to 132 to 114 via 160).
Regarding claims 3 and 13, Goldfarb discloses sending the payment confirmation to the payment processing system (Para. 48, processing payment confirmation from 770).
Regarding claims 4 and 14, Goldfarb discloses prompting the customer to insert the credit card into the card reader by presenting an alert or notification on a touch-sensitive display of the mobile computing device (Para. 19, Card 112 inserted by customer for payment; Para. 30; Para. 31-33).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb (US 20140372320), in view of Shaffer (US 20200396221). 
Regarding claims 5 and 15, Goldfarb discloses a mobile payment application residing on a mobile computing device, but fails to disclose a push notification to launch an application.  However, Shaffer teaches the launching of an application on a user mobile device following a push notification (Para. 196). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Goldfarb with the launched mobile application of Shaffer.  Doing so allows the user to understand next steps for card clearance, and ensures that the customer is effectively validated before launching the application. 

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb (US 20140372320), in view of Shaffer (US 20200396221), as applied to claims 5 and 15 above, further in view of  Kim (US20160275474). 
Regarding claims 6 and 16, modified Goldfarb discloses where activating the card reader comprises: executing the mobile payment application using one or more processors of the mobile computing device; and 28INTU2011721U2 transmitting an activation signal to the card reader using one or more transceivers of the mobile computing device (Mobile application activated on the payment device; Para. 21, 110 may read card 112 and convert to signal so that 114 can receive the signal process, process the signal and sent it to 118; Para. 31, discussing various signals; Para. 32).  
Modified Goldfarb fails to disclose transmitting the payment amount to the card reader.  However, Kim discloses transmitting a payment amount with signal by the reader device (Para. 107). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Goldfarb with the reader and payment amount of Kim.  Doing so ensures that the correct amount is transferred and heightens information security of the system.


Claims 7, 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Goldfarb (US 20140372320), alone. 
Regarding claim 7 and 17, Goldfarb discloses a user that can input information on a touch-sensitive display ((Fig 4-5), as well as allowing a system to receive user input indicating acceptance (104 and 130 receive notice of acceptance by user from the touch display), but Goldfarb fails to disclose a purchase amount.  
Official notice is hereby taken that the concept of a purchase amount being on a display and transferred after input is old and well known.  Therefore, it would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Goldfarb with the purchase amount, in order to ensure that the order or service is effectively paid for with the correct amount and to ensure greater system security. 
Regarding claim 8, modified Goldfarb discloses one or more of a selectable icon to accept the purchase amount, a selectable icon to decline the purchase amount, or a selectable icon to edit the purchase amount (121, are selectable icon buttons). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Manuel (US 20150278788) discloses transmitting a signal and payment amount to the user. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

	/BRANDON M DUCK/               Examiner, Art Unit 3698